Citation Nr: 1437795	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE


Eligibility for dependency and indemnity compensation (DIC) benefits as the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by: State of California, Department of Veterans Affairs 


ATTORNEY FOR THE BOARD



INTRODUCTION

The Veteran had active duty service from April 1962 to April 1965.  The Veteran died in January 2005.  The issue in this case is whether the appellant is considered the Veteran's surviving spouse for VA benefits purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the appellant's claim for benefits because the evidence showed that the appellant was not the surviving spouse of the Veteran for VA purposes.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in 1966 and were married at the time of his death on January [redacted], 2005.  

2.  The appellant did not engage in a valid remarriage after the Veteran's death.  

3.  The Veteran and the appellant did not live continuously together from the date of marriage to the date of his death due to a separation brought on by the Veteran and/or his misconduct.   

CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for purposes of establishing eligibility for Dependency and Indemnity Compensation (DIC) benefits have been met. 38 U.S.C.A. §§ 101 , 1310, 5107 (West 2002); 38 C.F.R. §§ 3.50 , 3.55, 3.102 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the appellant in substantiating her claim for eligibility for VA DIC benefits as the surviving spouse of the Veteran.

In light of the favorable decision to recognize the appellant as the surviving spouse of the Veteran, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.
Legal Criteria

DIC is a monthly payment made by VA to a surviving spouse, child, or parent due to a service-connected death. 38 U.S.C.A. § 101(14) , 1310, 1311; 38 C.F.R. § 3.50.
A "surviving spouse" is a person of the opposite sex who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse), and who since the death of the veteran has not remarried (except in certain circumstances) or has not lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  In determining whether or not a person was the spouse of a veteran, their marriage must have been valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

Under 38 U.S.C.A. § 103(d), a surviving spouse who has remarried will not be barred from eligibility for VA benefits if the remarriage is (1) void, (2) has been annulled, or (3) with respect to DIC benefits, medical care, educational assistance, or housing loans, has been terminated by death or divorce.  An amendment to Title 38 of the United States Code, effective January 1, 2004, added an additional exception to the remarriage bar for surviving spouse benefits stating that the remarriage of the surviving spouse of a veteran after age 57 shall not bar the furnishing of specified benefits, such as DIC, to such person as the surviving spouse of a veteran. Pub. L. No 108-183, 117 Stat. 2653 (2003) (codified at 38 U.S.C.A. § 103(d)(2)(B) ).  VA's regulations have been amended to reflect this statutory change stating that the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of benefits relating to DIC compensation under 38 U.S.C.A. § 1311. 71 Fed. Reg. 29082 (May 19, 2006) (codified at 38 C.F.R. § 3.55(a)(10) ).

When there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt. 38 U.S.C.A. § 5107.

Analysis

The appellant seeks benefits as the Veteran's surviving spouse. To support her claim she submitted a copy of her marriage certificate to the Veteran showing that they were married in June 1966. Also of record is the Veteran's death certificate listing his name as [redacted] A.K.A. [redacted] and showing that he died in January 2005, and had been married for 2 years to [redacted].  There is no evidence of record that the Veteran and the appellant were ever divorcer or had their marriage annulled. 

The appellant accompanied her claim with a statement asserting that although she was still married to the Veteran at the time, she had "remarried" in 1985 or 1986, and she believed that the Veteran had "remarried" also, under a different last name.  The appellant further asserted that she could not afford an annulment from the Veteran, and that her "remarriage" was not valid because she was still married to the Veteran when it occurred.  

In March 2011 the appellant submitted another statement.  In this statement, she said that she and the Veteran were married in June 1966, and that they immediately began having problems with the Veteran's inability to hold a job.  She stated that they survived off of her salary and welfare, and that they had to move because the Veteran was not making any money.  In this statement, the appellant identified various times when she and the Veteran "split up."  Specifically, she and the Veteran separated for a significant length of time in the early 1970s, when the appellant asserted that the Veteran left her.  She stated he did not return until the 1980s, at which time they reunited and attempted to continue their marriage.  The appellant stated that three years after that, the Veteran left again and did not return.  The appellant said she then "remarried," and had heard that the Veteran had "remarried" as well.  

The appellant also submitted a lay statement from her friend who asserted that the appellant and the Veteran tried to make it work, but that the Veteran would not support his family and that he also drank continuously.  The Veteran's son also submitted a statement in March 2011, verifying that his father would leave often and not return for long periods of time.  In her July 2011 notice of disagreement, the appellant noted that her current marriage has since failed when her second "husband" abandoned her after less than a year.  

The appellant has provided credible evidence that the Veteran left her in the 1980s, and did not return. This statement is supported by the other lay statements of record that indicate that the Veteran drank and left appellant on multiple occasions, eventually for good.  Moreover, the Veteran's departure is confirmed by the death certificate that shows that he had indeed "remarried" under another name despite being still legally married to appellant. 

Under 38 C.F.R. § 3.50 (b)(1), the evidence of record indicates that the couple's failure to live continuously since their marriage was procured by the Veteran and or his misconduct and as such, is not a hindrance to her status as a surviving spouse.  Appellant has also asserted that her "remarriage" ended approximately one year after it occurred in 1985 or 1986, and there is no indication that she held herself out to as the spouse of another person after the Veteran's death in 2005.  38 C.F.R. § 3.50 (b)(2). Thus, the Board finds that the appellant satisfies the criteria to be considered the surviving spouse of the Veteran for VA benefits purposes. 

ORDER

Entitlement to status as the surviving spouse of the Veteran for VA DIC benefits purposes is granted.  



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


